DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
	Claims 1-2, 4-16, 18, and 38-40 are pending (claim set as filed on 06/02/2022).
Claim 40 stands withdrawn as being directed to the non-elected product claim. Therefore, only method claims 1-2, 4-16, 18, and 38-39 are under examination.

Priority
	This application filed on 10/27/2017 has a provisional application no. 62/414,876 filed on 10/31/2016.

Information Disclosure Statement
	The Information Disclosure Statement filed on 06/15/2022 has been considered.

Claim Interpretation
The recitation of the term “about” without definition in the specification of how much variation permits a broad interpretation of the range allowed. Thus, the parameters and/or concentrations of the cited prior art are interpreted to fall within the variation permitted by the use of “about” in this instance. 
	
Maintained Rejections
Claim Rejections - 35 USC §102, Anticipation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-16, 18, and 38-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jonkers (US 2017/0190620 A1, which has a WO 2016/010434 publication date of 01/21/2016 and is cited in the IDS filed on 01/31/2018).
Regarding base claim 1, Jonkers teaches a process for the production of cementitious material, comprising mixing cement starting materials, a healing agent and a fibrous reinforcing material, wherein the healing agent comprises bacterial material, and wherein the fibrous reinforcing material comprises a biodegradable polymer (see abstract & ¶ [0001], [0008]). Jonkers discloses the cement starting material includes cement and water and may further include aggregate such as gravel and/or sand (see ¶ [0036]-[0037]). Jonkers teaches a process wherein bacterial material and polymeric material were added and mixed into the cement starting material (bacteria-amended water suspension, i.e.: an aqueous medium) with a 28 day incubation period (see ¶ [0050]-[0055], [0060]). 
Regarding claim 2, Jonkers teaches the healing agent may comprise one or more of a silicate source, a calcium salt such as calcium nitrate, and a nutrient for bacteria (see ¶ [0025]). Examples of organic and/or calcium containing compounds are organic calcium salts, such as calcium formate, calcium acetate, calcium lactate, calcium gluconate, calcium nitrate, a carbohydrate, a fatty acid, an amino acid, a lactate, a maleate, a formate, a sugar (see ¶ [0031]-[0033]).
Regarding claim 4, Jonkers’ concrete mixture does not contain urea (see ¶ [0059]-[0063]). 
Regarding claims 5 and 18 pertaining to the bacteria spores and/or vegetative cells, Jonkers teaches bacteria are provided in dried (powder) form and can be either lyophilized vegetative cells or dried bacterial spores (see ¶ [0027]-[0028]). Specific species such as ureolytic and other types of calcite producing bacteria can actually be useful as a tool to repair surface cracks in concrete (see ¶ [0005]). Bacteria are selected from the group of Planococcus, Bacillus and Sporosarcina and the amount of healing agent is dependent on the healing agent used but at a maximum of 10% of the total weight (see ¶ [0029]-[0030], [0039]).
Regarding claims 6-9 pertaining to the incubation conditions, Jonkers teaches “in an experimental test concrete specimens based on incorporated seaweed-derived protein polymer based fibres (SeaCell) were cracked, and subsequently submerged in bacteria-amended water suspension, after which mineral formation due to metabolic conversion of incorporated polymer fibres after 28 days incubation period was studied” (see ¶ [0055]-[0056]). Claim interpretation: since Jonkers discloses an incubation of 28 days, it would have been performed or encompasses the claimed days. Moreover, Jonkers is silent on the temperature but as discussed above, it would meet the claimed ‘about’ conditions. Regarding the pH, a physiological pH is interpreted to be slightly alkaline and therefore, Jonkers meets the limitation because Jonkers discloses performing the process in alkaline conditions (see ¶ [0016], [0022]-[0025], [0051]). 
Regarding claims 10-12 pertaining to the binding agent, Jonkers teaches the biodegradable polymer is selected from the group consisting of polysaccharides, such as one or more of alginate, chitin and chitosan (see ¶ [0016]). Claim interpretation: since Jonkers discloses the claimed elements, then it should meet the claim’s functional adhesion properties (MPEP 2112.01). 
Regarding claim 13, Jonkers teaches (a) cement, and (b) one of more of slag, ash, limestone and sand selected from the range of 0.2:100-10:100, and/or having a weight ratio of fibrous reinforcing material to (a) cement, and (b) one of more of slag, ash, limestone and sand (see ¶ [0011]).
Regarding claims 14-16, Jonkers teaches the term textile refers to an aggregate or woven unit comprising a plurality of individual fibers (which individual fibers have (average) diameters selected from the range of 5-750 μm, and having (average) lengths selected from the range of 50 μm-150 mm) (see ¶ [0009]-[0010], [0018]-[0020], [0062]).
Regarding claims 38-39, claim interpretation: the disclosure of Jonkers is considered to meet the claim’s “wherein” clauses because Jonkers teaches an aqueous medium comprising nutrients (see ¶ [0031]) and further teaches the bacterial material is a bacterial spore of a bacterium (see ¶ [0027]). Moreover, base claim 1 merely requires “an aqueous medium” which under the broadest reasonable interpretation, at minimum means just water and does not specify what ingredient provides the aqueous medium with the capability to stimulate spore formation or maintain viability. In this case, burden is shifted to the Applicant to distinguish the features presented in the claims for its functional limitation.  

Examiner’s Response to Arguments
Applicant’s amendments and arguments filed on 06/02/2022 have been fully considered but they are not sufficient to overcome the prior art of record by Jonkers.

	(I) In response to Applicant’s argument (addressing page 4 of the remarks) that “The Office has not shown that Jonkers discloses a spore-loaded aggregate, "wherein the spore loaded aggregate comprises 106 to 1015 cells/ml of spores", as presently claimed, let alone the remainder of the method steps that lead to the production of an aggregate that is preconcentrated with spores”, this argument is not persuasive because upon a further careful review of the claim language, the amendments are not sufficient to overcome the cited prior art because it merely describes an intended result of the claimed process. The MPEP at 2111.04 states that a whereby [or wherein] “clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”. In other words, the reference may be silent regarding the claimed concentration of spores but under the principles of inherency, if the active method steps and conditions are taught by the prior art, then the resultant concentration of spores should also be naturally present. As discussed of record, Jonker teaches the claimed process of mixing cement-water (which reads on an aqueous medium) with bacterial material (which includes viable spore-forming bacteria) and aggregate particles (which includes gravel and/or sand), incubation period, and natural oxidation drying cycle processes (which reads on removing at least a portion of water to provide the spore-loaded aggregate). Thus, the claimed steps and conditions are taught by the prior art and thereby, it should inherently have the same amount spores unless there is convincing arguments or evidence to the contrary. In this case, burden is shifted to the Applicant to distinguish the features presented in the claims from the prior art. Moreover, note that in the amendments, the term “comprises” is open-ended and encompasses spores in the amount of greater than 1015 cells/ml of spores. Therefore, if Applicant is able to demonstrate that the prior art’s resultant aggregate contains more than 1015 cells/ml of spores, it will still read on the claim language. 
(II) In response to Applicant’s argument (addressing adjoining pages 4-5 of the remarks) that “the process described in Jonkers as being a method to impart self-healing properties to a preexisting construction material … In contrast, the instant claims are directed to a method of manufacturing a spore-loaded aggregate, which is useful for making a construction material”, this argument is not persuasive because the claimed process is taught by the prior art of Jonkers regardless of what the claimed method is useful for. Nevertheless, Jonkers discloses that “the term “cementitious material” may refer to the mixture that can be used as cement, or the mixture that can be used as concrete, or the mixture that can be used as mortar, etc. Hence, the term "cementitious material" especially refers to the flowable mixture that can be used to make a construction or construction element, and includes concrete, paste, grout, mortar, plaster, etc.” (see Jonkers at ¶ [0036]).

In response to Applicant’s argument (addressing page 5 of the remarks) that “The Office has not shown that Jonkers contemplates the problem of providing a storable and transportable material from which a construction material can be made, let alone does it provide a solution to this problem”, this argument is not persuasive because the claimed process is already taught by the prior art of Jonkers. In response to Applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., very long shelf life with greater than 80% viability after months or years of storage as described in ¶ [0025] of the specification) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
	No claims were allowed.

Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653